DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 5639724 B1 as submitted on Applicant's Information Disclosure Statement on 18 January 2019 (see also translation provided).
In regards to claim(s) 1, JP’724 discloses an electrolyzed water generation device comprising: an electrolysis tank 3 in which an electrolysis chamber 2 into which electrolyzed water flows is formed; an anode power feeder 4 and a cathode power feeder 5 (corresponding to "the first power feeder and the second power feeder") arranged opposite each other in the electrolysis chamber 2; and a diaphragm 6 arranged between the anode power feeder 4 and the cathode power feeder 5 (paragraph [0026], fig. 1), and it is indicated that: a flow path switching valve 16b is provided for switching connection between an anode chamber 2A and a cathode chamber 2B, and a water supply path 19 and a water discharge path 20 (corresponding to "the first flow path" and "the second flow path") (paragraph [0031], fig. 1); a polarity switching unit 12 (corresponding to the "polarity switching unit") is provided for switching the polarity of the DC voltage applied to the anode power feeder 4 and the cathode power feeder 5 according to the control signal inputted from a control unit 17 (corresponding to “a switching control unit;” paragraph [0028], fig. 1); an ammeter 13 (corresponding to the "current detection unit") is and outputting the detection result to the control unit 17 (paragraph [0028], fig. 1); and the polarity switching unit 12 switches the polarity of the power feeders 4 and 5 for a predetermined time, at a predetermined flow rate or at every predetermined operation, so as to prevent continuous adhesion of scale to the power feeder on the 13.  The instant claim limitation of “the switching control unit changes the switching interval stored in the storage unit based on current,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the switching control unit is operably connected to the ammeter, the polarity switching unit and a timer as stated above.
In regards to claim(s) 2, the limitation “the switching control unit changes the switching interval stored in the storage unit based on an integrated value of the currents after switching the polarity,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the switching control unit is operably connected to the polarity switching unit, ammeter and a timer as stated above and is therefore capable of the above calculations and determination. 
In regards to claim(s) 4, in regards to the limitation “the switching interval is determined by a first threshold value which is a number of times that electrolysis is performed in the electrolytic chamber without the polarity being switched,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the control unit can activate the polarity switching unit based on a predetermined operation of which the ammeter and the timer would provide the data necessary (paragraph [0028]).
. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP’724 in view of JPH09234469 A as submitted on Applicant's Information Disclosure Statement on 18 January 2019 (see also translation provided).
In regards to claim(s) 1, JP’724 discloses an electrolyzed water generation device comprising: an electrolysis tank 3 in which an electrolysis chamber 2 into which electrolyzed water flows is formed; an anode power feeder 4 and a cathode power feeder 5 (corresponding to "the first power feeder and the second power feeder") arranged opposite each other in the electrolysis chamber 2; and a diaphragm 6 arranged between the anode power feeder 4 and the cathode power feeder 5 (paragraph [0026], fig. 1), and it is indicated that: a flow path switching valve 16b is provided for switching connection between an anode chamber 2A and a cathode chamber 2B, and a water supply path 19 and a water discharge path 20 (corresponding to "the first flow path" and "the second flow path") (paragraph [0031], fig. 1); a polarity switching unit 12 (corresponding to the "polarity switching unit") is provided for switching the polarity of the DC voltage applied to the anode power feeder 4 and the cathode power feeder 5 according to the control signal inputted from a control unit 17 (corresponding to “a switching control unit;” paragraph [0028], fig. 1); an ammeter 13 (corresponding to the "current detection unit") is and outputting the 17 (paragraph [0028], fig. 1); and the polarity switching unit 12 switches the polarity of the power feeders 4 and 5 for a predetermined time, at a predetermined flow rate or at every predetermined operation, so as to prevent continuous adhesion of scale to the power feeder on the cathode side (paragraph [0028]).  JP’724 discloses the control unit controls the switching operation of the flow path switching valves 16b every time a predetermined time elapses (paragraph [0033]; corresponding to a switching interval).  In regards to a storage unit for storing the switching interval, such a storage unit would be necessarily present in JP’724 in order to perform the switching operations each time a predetermined time elapses, equivalent to a clock or timer which necessarily stores the predetermined time.  In regards to the limitation of the switching control unit changes the switching interval stored in the storage unit based on current, JP’724 discloses the control unit performs the switching operation for a predetermined operation (paragraph [0028] & [0033]) and the control unit receives a signal from the ammeter 13.  The instant claim limitation of “the switching control unit changes the switching interval stored in the storage unit based on current,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the switching control unit is operably connected to the ammeter, the polarity switching unit and a timer as stated above.
However, JP’724 does not explicitly disclose a voltage detection unit nor that the switching control unit changes the switching interval based on a ratio of voltage to the current.
JP’469 pertains to electrolyzed water (paragraph 1) and is therefore in the same field of endeavor as JP’724.  JP’469 discloses a voltage detection unit (feedback controlling the applied voltage; paragraph 37).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the apparatus of JP’724 with JP’469’s voltage detection unit because JP’469 teaches such reduces overshoot (JP’469, para 38).  In regards to the limitation “the switching control unit changes the switching interval stored in the storage unit based on a ratio of the voltage to the current,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the switching control unit is operably connected to the 
In regards to claim(s) 6, in regards to the limitation “the switching interval is determined by a first threshold value which is a number of times that electrolysis is performed in the electrolytic chamber without the polarity being switched,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the control unit can activate the polarity switching unit based on a predetermined operation of which the ammeter and the timer would provide the data necessary (paragraph [0028]).
In regards to claim(s) 7, in regards to the limitation “the switching interval is determined by a second threshold value which is electrolysis time integrated without the polarity being switched,” such a limitation is a functional language limitation.  So as long as the prior art device contains the structures so that it is capable of performing the functional language, the prior art device meets the functional language limitation.  See MPEP 2114.  JP’724 discloses the control unit can activate the polarity switching unit based on a predetermined operation of which the ammeter and the timer would provide the data necessary (paragraph [0028]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A SMITH whose telephone number is (571)272-8760.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794